Case 2:19-cv-00092-JRG-RSP Document 469 Filed 06/21/21 Page 1 of 2 PageID #: 19828




                                  IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        MARSHALL DIVISION

   TEAM WORLDWIDE CORPORATION                             §
                                                          §
                         Plaintiff,                       §
                                                          §
                                                                 Case No. 2:19-cv-00092-JRG-RSP
   v.                                                     §
                                                                 (LEAD CASE)
                                                          §
   ACADEMY, LTD d/b/a ACADEMY                             §
   SPORTS + OUTDOORS,                                     §
                                                          §
                       Defendant.                         §

                                                       ORDER

              The Court held a Pretrial Conference in the above-captioned case on April 13, 2021,

   regarding motions in limine filed by Defendants Academy, Ltd. d/b/a Academy Sports +

   Outdoors, Ace Hardware Corporation, Amazon.com, Inc., Amazon.com LLC, Bed Bath &

   Beyond Inc., Costco Wholesale Corporation, Dick’s Sporting Goods, Inc., Home Depot Product

   Authority, LLC, Macy’s Retail Holdings, Inc., Macy’s.com, LLC, Target Corporation, Sears,

   Roebuck and Co., Sears Holdings Corp., Transform SR LLC, and Transform KM LLC

   (collectively, the “Defendants”). Dkt. No. 350. At the Pretrial Conference, the Court deferred

   ruling on Defendants’ Motion in Limine No. 7 (“MIL No. 7”) until the Defendants notified

   the Court about whether they sought to use the IPR related to the ’018 Patent as part of the

   willfulness defense. Dkt. No. 394 at 71. On May 5, 2021, Defendants notified the Court that

   they “do not seek to use the IPR related to the ’018 patent as part of their willfulness defense.”

   Dkt. No. 398 at 2. Accordingly, the Court takes up MIL No. 7.

              Defendants move the Court to exclude TWW from arguing and/or introducing

   evidence of ongoing inter partes review (“IPR”) proceedings. Dkt. No. 350 at 10.


   1
       Citations are to the document numbers and page numbers assigned through ECF.

                                                           1
Case 2:19-cv-00092-JRG-RSP Document 469 Filed 06/21/21 Page 2 of 2 PageID #: 19829




          Defendants argue MIL. No. 7 should be granted because “[t]hese proceedings are not

   relevant to the issues to be decided by the jury . . . and any limited probative value would be

   substantially outweighed by the danger of jury confusion and unfair prejudice to Defendants—a

   danger specifically avoided by many past decisions of this Court on this very issue.” Dkt. No.

   350 at 10; see also Ericsson Inc. v. TCL Comms. Tech. Holdings, Ltd., No. 2:15-cv-00011-RSP,

   Dkt. 362 (E.D. Tex. Nov. 8, 2016).

          After review of the parties’ MIL No. 7 briefing, the arguments on April 13, 2021, and the
  .
  discussion of the issue in the parties’ briefing of Defendants strike motion (Dkt. No. 214), the

   Court finds that evidence and argument about the PTAB proceedings should be excluded

   pursuant to Fed. R. Evid. 403. Considering Defendants notice that they do not plan to use the

   PTAB proceedings as evidence to counter TWW’s willful infringement claims and the complex

   nature of the appeal, the Court finds that there is too high a risk of jury confusion and too little

   probative value to permit evidence or argument of the PTAB proceedings. Accordingly,

   neither party may present such evidence or argument before the jury without prior leave. MIL

   No. 7 is GRANTED.
         SIGNED this 3rd day of January, 2012.
          SIGNED this 18th day of June, 2021.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE




                                                    2
